DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationships between the seal and the other parts of the apparatus recited by the parent claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Woodlings et al (US 5,069,430, further Woodlings ‘430), 
Woodlings ‘430 teaches that the apparatuses comprising tools, extensions drills, drill heads, etc. were known and conventionally used. See at least Figures 1, 2 and the related description.
Since the structure of the apparatus of Woodlings ‘430 is the same as recited by the claims, it is fully capable of the recited intended use of the apparatus or the invention is not disclosed/claimed in correspondence with the requirements of 35 USC 112(a) 
As to claims 2 and 7-9, a gas pressure seal appears to be an inherent part of the direct smelting apparatus to enable operation conditions of the direct smelting apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,162,733 issued on the parent application is made of the record.
Honda et al (US 3,516,651), Woodlings et al (US 5,735,647, further Woodlings ‘647), Fredrikson (US 3,618,917), JP 2002-38867, and JP 2001-342508 are cited that the drills comprising a tool and an advancing assembly as claimed were known in the art.
These documents are not applied in the rejection above to simplify the issues. 
Mathews et al (US 5,005,807) and Woodlings et al (US 5,169,256, further Woodlings ‘256) are cited to show that the extensions for the drills were known.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711